Case 0:20-cv-61356-RKA Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 LILAWATEE LOOKRWAH-ANDREWS,

                Plaintiff,
 v.

 BLUEOCEAN MARINE SERVICES LLC
 D/B/A BROWARD ARMATURE AND
 GENERATOR, BLU O REALTY, LLC,
 MICHAEL L. BROCHU,
 MICHAEL W. BROCHU,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, LILAWATEE LOOKRWAH-ANDREWS, brings this action against Defendants,

 BLUEOCEAN         MARINE      SERVICES      LLC     D/B/A BROWARD ARMATURE AND

 GENERATOR, BLU O REALTY, LLC, MICHAEL L. BROCHU, and MICHAEL W. BROCHU,

 pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff LILAWATEE LOOKRWAH-ANDREWS was a

 resident of the State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including but not limited to interstate

 communication via phone and email with vendors and customers in California, Alaska, New York,

 Texas, South Carolina, North Carolina, and Arizona.
Case 0:20-cv-61356-RKA Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 4



 4.     At all times material hereto, Defendant BLUEOCEAN MARINE SERVICES LLC D/B/A

 BROWARD ARMATURE AND GENERATOR was a Florida corporation with its principal place

 of business in South Florida, engaged in commerce in the field of reconditioning and rewinding

 marine craft and other generators, at all times material hereto was the “employer” of Plaintiff as

 that term is defined under statutes referenced herein, engaged along with its employees in interstate

 commerce, and has annual gross sales and/or business volume of $500,000 or more.

 5.     At all times material hereto, Defendant, BLU O REALTY, LLC, was a Florida corporation

 with its principal place of business in South Florida, engaged in commerce in the field of real

 estate, at all times material hereto was the “employer” of Plaintiff as that term is defined under

 statutes referenced herein, engaged along with its employees in interstate commerce, and has

 annual gross sales and/or business volume of $500,000 or more.

 6.     Defendant, MICHAEL L. BROCHU, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, BLUEOCEAN MARINE SERVICES LLC D/B/A

 BROWARD ARMATURE AND GENERATOR, controlled Plaintiff’s duties, hours worked, and

 compensation, and managed the day-to-day operations of BLUEOCEAN MARINE SERVICES

 LLC D/B/A BROWARD ARMATURE AND GENERATOR. Accordingly, MICHAEL L.

 BROCHU was and is an “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 7.     Defendant, MICHAEL L. BROCHU, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, BLU O REALTY, LLC, controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of BLU O REALTY, LLC.

 Accordingly, MICHAEL L. BROCHU was and is an “employer” of the Plaintiff within the

 meaning of 29 U.S.C. §203(d).
Case 0:20-cv-61356-RKA Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 4



 8.     Defendant, MICHAEL W. BROCHU, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, BLUEOCEAN MARINE SERVICES LLC D/B/A

 BROWARD ARMATURE AND GENERATOR, controlled Plaintiff’s duties, hours worked, and

 compensation, and managed the day-to-day operations of BLUEOCEAN MARINE SERVICES

 LLC D/B/A BROWARD ARMATURE AND GENERATOR. Accordingly, MICHAEL W.

 BROCHU was and is an “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 9.      Defendants, BLUEOCEAN MARINE SERVICES LLC D/B/A BROWARD ARMATURE

 AND GENERATOR and BLU O REALTY, LLC, were joint employers of Plaintiff under the Fair

 Labor Standards Act, shared Plaintiff’s services, had Plaintiff acting in the interest of each

 business, and shared common control of Plaintiff.

 10.    Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 11.    Plaintiff LILAWATEE LOOKRWAH-ANDREWS worked for Defendants in the job title

 of “Office Manager.”

 12.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 13.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

 worked during Plaintiff’s employment.

 14.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 15.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.
Case 0:20-cv-61356-RKA Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 4



 16.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 17.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 18.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-17 above as if

 set forth herein in full.

 19.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 20.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
